Exhibit 10.21

﻿

Second Amendment to Security Agreement

and

First Amendment to Subsidiary Security Agreement

﻿

This Second Amendment to Security Agreement and First Amendment to Subsidiary
Security Agreement (herein, the “Amendment”) is effective as of September 29,
2016 by and between THE FEMALE HEALTH COMPANY, a Wisconsin corporation
(“Borrower”), Guarantors, and BMO HARRIS BANK N.A., a national banking
association (the “Bank”).

Recitals

A. The Borrower and Bank heretofore executed and delivered that certain Credit
Agreement dated as of December 29, 2015, as amended by that certain First
Amendment and Wavier to Credit Agreement and Security Agreement dated as of
January 4, 2016, and that certain Consent and Amendment to Credit Agreement
dated as of March 31, 2016 (collectively, the “Credit Agreement”). 

B. Each of the Guarantors executing this Second Amendment, heretofore executed
and delivered to the Bank that certain Guaranty Agreement dated as of April 1,
2016 (the “Guaranty”) as required by the Credit Agreement.

C. The Borrower heretofore executed and delivered to the Bank that certain
General Security Agreement dated as of December 29, 2015, amended by that
certain First Amendment and Wavier to Credit Agreement and Security Agreement
dated as of January 4, 2016 (the “Security Agreement”) and certain other
Collateral Documents, including without limitation the Pledge Agreement, to
secure the Obligations.

D. The DE Subsidiaries heretofore executed and delivered to the Bank that
certain General Security Agreement dated as of April 1, 2016 (the “Subsidiary
Security Agreement”).

E. The Borrower and the Subsidiaries hereby desire to (i) provide Bank with
notice of their intent to move its chief executive office and to (ii) amend each
of the Security Agreement and the Subsidiary Security Agreement.

F. The Bank is willing to acknowledge notice and sufficiency therefor further
described in Recital E above and amend the Security Agreement and the Subsidiary
Security Agreement under the terms and conditions set forth in this Amendment.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.



Amendments.

1.1. Subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Security Agreement shall be and hereby is amended as
follows: 

(a) Section 3(b) of the Security Agreement is hereby amended by deleting the
phrase “515 North State Street, Suite 2255, Chicago, Illinois 60654” in its
entirety and replacing and substituting therefor the following phrase: “150 N.
Michigan Avenue, Suite 1580, Chicago, Illinois 60601”.

(b) Schedule A (Amended and Restated) of the Security Agreement is hereby
amended and restated in its entirety by replacing and substituting therefor
Amended and Restated Schedule A to Security Agreement attached hereto and made a
part hereof.





--------------------------------------------------------------------------------

 

(c) Schedule E of the Security Agreement is hereby amended and restated in its
entirety by replacing and substituting therefor Amended and Restated Schedule E
to Security Agreement attached hereto and made a part hereof.

﻿

1.2. Subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Subsidiary Security Agreement shall be and hereby is
amended as follows: 

(a) Section 3(b) of the Subsidiary Security Agreement is hereby amended by
deleting the phrase “515 North State Street, Suite 2255, Chicago, Illinois
60654” in its entirety and replacing and substituting therefor the following
phrase: “150 N. Michigan Avenue, Suite 1580, Chicago, Illinois 60601”.

(b) Schedule A of the Subsidiary Security Agreement is hereby amended and
restated in its entirety by replacing and substituting therefor Amended and
Restated Schedule A to Subsidiary Security Agreement attached hereto and made a
part hereof.

(c) Schedule E of the Subsidiary Security Agreement is hereby amended and
restated in its entirety by replacing and substituting therefor Amended and
Restated Schedule E to Subsidiary Security Agreement attached hereto and made a
part hereof.

Section 2.



Conditions Precedent. 

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1



The Bank shall have received each of the following, in each case, (i) executed
by all applicable parties, (ii) dated a date satisfactory to the Bank, and (iii)
in form and substance satisfactory to the Bank:

(a) This Amendment duly executed by the Borrower and the Guarantors;

(b) Landlord Waiver in such form and substance as acceptable to Bank in its sole
discretion duly executed by John Hancock Life Insurance Company (U.S.A.); and

(c) Copies (executed or certified, as may be appropriate) of all legal documents
or proceedings taken in connection with the execution and delivery of this
Amendment to the extent the Bank or its counsel may reasonably request.

﻿

2.2 The Bank shall have received payment of the following fees, all of which
shall be deemed fully earned upon receipt thereof: (a) Payment of outstanding
attorneys’ fees and costs pursuant to Section 9.10 of the Credit Agreement and
incurred relating to the preparation, negotiation, execution and delivery of
this Amendment and other post-closing matters.

2.3 Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Bank and its counsel.

Section 3.



Representations.

3.1 In order to induce the Bank to execute and deliver this Amendment, each
Borrower (with respect to itself and its Subsidiaries) and each Guarantor (with
respect to itself and its Subsidiaries, if any), to the extent applicable to
them, hereby represents to the Bank that as of the date hereof (a) the
representations and warranties set forth in Section 5 of the Credit Agreement
are and shall be and remain true and correct (except that the representations
contained in Section 5.5 of the Credit Agreement shall be deemed to refer to the
most recent financial statements delivered to the Bank) and (b) the Borrowers
are in compliance with the terms and conditions of the Credit Agreement and no
Default or Event of Default has occurred and is continuing under the Credit
Agreement or shall result after giving effect to this Amendment.

﻿



2

--------------------------------------------------------------------------------

 

3.2 Each Borrower and each Guarantor has full right and authority to enter into
this Amendment and to perform all of its obligations hereunder.  This Amendment
delivered by Borrowers and Guarantors has been duly authorized, executed, and
delivered and constitute valid and binding obligations of each Borrower and each
Guarantor enforceable against them in accordance with their terms.

﻿

3.3 Each Borrower and each Guarantor hereby represents and warrants that the
corporate certificate executed on behalf of each of them, as required under and
delivered in connection with the Credit Agreement, and all exhibits thereto,
including such Borrower or Guarantors’ bylaws, operating agreements,
certificates of formation or articles of organization, and all other corporate
governance documents shall be and remain true and correct as of the date hereof.

﻿

﻿

Section 4.



Reaffirmation of Guaranty.

﻿

4.1 Each of the Guarantors hereby consents to this Amendment and ratifies and
affirms the Guaranty and agrees that the Guaranty is in full force and effect
following the execution and delivery of this Amendment.  The representations and
warranties of each Guarantor in the Guaranty are, as of the date hereof, true
and correct and no Guarantor knows of any default thereunder.  The Guaranty
continues to be the valid and binding obligation of each Guarantor, enforceable
in accordance with its terms and no Guarantor has any claims or defenses to the
enforcement of the rights and remedies of the Bank thereunder, except as
provided in the Guaranty.  Each Guarantor further agrees that the consent of the
Guarantors to any further amendments to the Credit Agreement shall not be
required as a result of this consent having been obtained. Each of the
undersigned acknowledges that the Bank is relying on the assurances provided in
this Section 4.1 in entering into the Amendment.

﻿

Section 5.



Miscellaneous.

5.1 Each Borrower and each Guarantor and hereby acknowledges and agrees that the
Liens created and provided for by the Collateral Documents continue to secure,
among other things, the Obligations arising under the Credit Agreement; and the
Collateral Documents and the rights and remedies of the Bank thereunder, the
obligations of each Borrower and/or each Guarantor thereunder, and the Liens
created and provided for thereunder remain in full force and effect and shall
not be affected, impaired or discharged hereby. Nothing herein contained shall
in any manner affect or impair the priority of the liens and security interests
created and provided for by the Collateral Documents as to the indebtedness
which would be secured thereby prior to giving effect to this Amendment.

﻿

5.2 Except as specifically amended herein, the Security Agreement and Subsidiary
Security Agreement shall continue in full force and effect in accordance with
its original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the Security Agreement, Subsidiary Security Agreement, the
Pledge Agreement, the Note, the Loan Documents, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, Security Agreement, or Subsidiary Security Agreement, any reference
in any of such items to the Credit Agreement, Security Agreement, or Subsidiary
Security Agreement, being sufficient to refer to the Security Agreement, and/or
Subsidiary Security Agreement, as amended hereby.

﻿

5.3 The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Bank in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the fees and expenses of counsel for the
Bank, which have not been included and paid pursuant to Section 2.2 hereof.

﻿

5.4 This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
copies of executed counterparts of this Amendment by telecopy, PDF, e-mail, or
other electronic delivery shall be effective as an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

﻿

5.5 For value received, including without limitation, the agreements of the Bank
in this Amendment, each Borrower and each Guarantor hereby releases the Bank,
and each of its current and former shareholders, directors,



3

--------------------------------------------------------------------------------

 

officers, agents, employees, attorneys, consultants, and professional advisors
(collectively, the “Released Parties”) of and from any and all demands, actions,
causes of action, suits, controversies, acts and omissions, liabilities, and
other claims of every kind or nature whatsoever, both in law and in equity,
known or unknown, which any Borrower and/or any Guarantor has or ever had
against the Released Parties, including, without limitation, those arising out
of the existing financing arrangements between any Borrower or any Guarantor and
the Bank, and each Borrower and each Guarantor further acknowledges that, as of
the date hereof, it does not have any counterclaim, set-off, or defense against
the Released Parties, each of which each Borrower and each Guarantor hereby
expressly waives.

﻿

5.6 The recitals and all exhibits and schedules hereto constitute an integral
part of this Amendment, evidencing the intent of the parties in executing this
Amendment and describing the circumstances surrounding its
execution.  Accordingly, the recitals, exhibits and schedules are, by this
express reference, made a part of the covenants hereof, and this Amendment shall
be construed in the light thereof.  Except as otherwise provided in this
Amendment, capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement.

﻿

5.7 This Amendment shall not be construed more strictly against the Bank than
against the Borrowers or the Guarantors merely by virtue of the fact that the
same has been prepared by counsel for the Bank, it being recognized that the
Borrowers, Guarantors and the Bank have contributed substantially and materially
to the preparation of this Amendment, and the Borrowers and the Guarantors each
acknowledges and waives any claim contesting the existence and the adequacy of
the consideration given by the other in entering into this Amendment.  Each of
the parties to this Amendment represents that it has been advised by its
respective counsel of the legal and practical effect of this Amendment, and
recognizes that it is executing and delivering this Amendment, intending thereby
to be legally bound by the terms and provisions thereof, of its own free will,
without promises or threats or the exertion of duress upon it.  The signatories
hereto state that they have read and understand this Amendment, that they intend
to be legally bound by it and that they expressly warrant and represent that
they are duly authorized and empowered to execute it.

﻿

[SIGNATURE PAGE TO FOLLOW]

 

4

--------------------------------------------------------------------------------

 

This Second Amendment to Security Agreement and First Amendment to Subsidiary
Security Agreement is entered into as of the date and year first above written.

﻿

“Borrower”

﻿

THE FEMALE HEALTH COMPANY,

a Wisconsin corporation

﻿

﻿

By: /s/  O.B. Parrish

Name:  O.B. Parrish

Title:  Chief Executive Officer

﻿

﻿

﻿

“Guarantors”

﻿

BADGER ACQUISITION SUB, INC.,

a Delaware corporation

﻿

By: /s/  O.B. Parrish

Name:  O.B. Parrish

Title:    Chief Executive Officer

﻿

﻿

BLUE HEN ACQUISITION, INC.,

a Delaware corporation

﻿

By:  /s/  O.B. Parrish

Name:  O.B. Parrish

Title:    Chief Executive Officer

﻿

﻿

﻿



﻿





 

--------------------------------------------------------------------------------

 

This Second Amendment to Security Agreement and First Amendment to Subsidiary
Security Agreement is entered into as of the date and year first above written.

﻿

﻿

 

 “Bank”

﻿

BMO HARRIS BANK N.A.

﻿

﻿

By:  /s/  Jaime Freeman

Name:  Jaime Freeman

Title:    Vice President





 

--------------------------------------------------------------------------------